 Case: 4:18-cr-00262-SNLJ Doc. #: 53 Filed: 04/03/19 Page: 1 of 2 PageID #: 182



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
v.                                               )   4:18-cr-00262-SNLJ
                                                 )
MICHAEL S. FOSTER,                               )
                                                 )
       Defendant.                                )

                    GOVERNMENT’S MOTION TO FILE UNDER SEAL

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Robert F. Livergood,

Assistant United States Attorney for said District, and hereby moves this Court to file its

document Under Seal.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                      s/ Robert F. Livergood
                                                     ROBERT F. LIVERGOOD, #35432MO
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     (314) 539-2309 FAX
                                                     Rob.Livergood@usdoj.gov
 Case: 4:18-cr-00262-SNLJ Doc. #: 53 Filed: 04/03/19 Page: 2 of 2 PageID #: 183



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, the foregoing was filed electronically with

the Clerk of the Court to be served by operation of the Court’s electronic filing system

upon all counsel of record.


                                             /s/ Robert F. Livergood
                                             ROBERT F. LIVERGOOD, 35432MO
                                             Assistant United States Attorney
